            Case 2:19-cv-00238-CW Document 41 Filed 05/13/19 Page 1 of 3




Sim Gill (Utah Bar No. 6389)
Salt Lake County District Attorney
Darcy M. Goddard (Utah Bar No. 13426)
Deputy District Attorney
Office of the Salt Lake County District Attorney
35 East 500 South
Salt Lake City, Utah 84111
Telephone: 385.468.7700
Facsimile: 385.468.7800
E-mail: dgoddard@slco.org

Counsel for Salt Lake County District Attorney Sim Gill


                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 Planned Parenthood Association of Utah,                   Case No. 2:19-cv-00238-CW
 on behalf of itself and its patients, physicians,
 and staff,
                                                      SALT LAKE COUNTY DISTRICT
      Plaintiff,                                          ATTORNEY SIM GILL’S
                                                              RESPONSE TO
 v.                                                  “MOTION TO SUBMIT EVIDENCE”
                                                       FILED BY PROPOSED AMICUS
 Joseph Miner, in his official capacity as            CURIAE JONATHAN PETERSON
 Executive Director of the Utah Department of
 Health, et al.,
                                                          The Honorable Clark Waddoups
      Defendants.



         Salt Lake County District Attorney Sim Gill (“DA Gill”) submits this response to the

“Motion to Submit Evidence” filed by proposed amicus curiae Jonathan Peterson on May 6,

2019 (Doc. 37).

         It appears from Mr. Peterson’s Motion that he wishes not only to “submit evidence” that

he believes is relevant to the Court’s determination of the constitutionality, or not, of HB136 (see
          Case 2:19-cv-00238-CW Document 41 Filed 05/13/19 Page 2 of 3




Doc. 37 at 15-17), but that he seeks also to compel by subpoena the testimony of ten putative

expert and fact witnesses who Mr. Peterson asserts have received or should receive and be

ordered to complete his “Science Survey” as to the “Beginning of Life For All (higher) Life

Forms: Except Human Beings” (see Doc. 37 at 3, 4-14). It is unclear whether Mr. Peterson seeks

this testimony by deposition, interrogatory, or otherwise. (Doc. 37 at 3 (“I request the courts and

other parties subpoena expert witnesses I have requested and any other qualified experts for their

under oath or affidavit opinion” (emphasis added)).)

       As a non-party to this action, Mr. Peterson may not notice or subpoena a deposition, nor

may he serve interrogatories on any of the ten individuals named in his motion. See Fed. R. Civ.

P. 30, 31, 33 (limiting these discovery devices to “a party”). Mr. Peterson is similarly unable to

serve interrogatories on any of the eight non-party individuals from whom he seeks testimony

“under oath or affidavit opinion.” See Fed. R. Civ. P. 33 (noting, “a party may serve

[interrogatories] on any other party” (emphases added)). Moreover, the materials and testimony

proffered by Mr. Peterson fail the relevance criteria of Federal Rule of Evidence 401 and the

proportionality criteria of Federal Rule of Civil Procedure 26(b)(1) (requiring that discovery be

“proportional to the needs of the case” considering, inter alia, “the importance of the discovery in

resolving the issues”).

       The Court’s determination of the constitutionality, or not, of HB136 will depend, largely

if not solely, on the Court’s view of whether prior decisions by the Supreme Court of the United

States and the Tenth Circuit Court of Appeals remain controlling precedent in this judicial

district. Any discovery, much less the type of extraneous and burdensome third-party discovery




                                                 2
          Case 2:19-cv-00238-CW Document 41 Filed 05/13/19 Page 3 of 3




sought by Mr. Peterson, will be both unnecessary to assist the Court in reaching its decision and

needlessly expensive and time-consuming for the parties and, ultimately, for Utah taxpayers.

       For the foregoing reasons, DA Gill urges the Court to deny Mr. Peterson’s request to

submit evidence and to compel by subpoena the testimony of ten putative expert and fact

witnesses. Mr. Peterson’s motion (Doc. 37) should be denied.

       Respectfully submitted this 13th day of May, 2019.

                                             Sim Gill
                                             Salt Lake County District Attorney

                                             /s Darcy M. Goddard
                                             Darcy M. Goddard
                                             Deputy District Attorney
                                             Counsel for Salt Lake County District Attorney
                                                Sim Gill




                                                3
